Citation Nr: 9903581	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel






INTRODUCTION

The veteran had active service from January 1958 to July 1958 
and from November 1961 to November 1964.

This appeal arises from a February 1996 RO rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania that denied a claim for an 
increased evaluation for duodenal ulcer.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the claim.


FINDINGS OF FACT

1.  All relevant evidence for an equitable determination of 
this appeal has been obtained by the RO.

2.  The veteran's duodenal ulcer is manifested primarily by 
continuing heartburn, occasional nausea and diarrhea, and the 
need for continuous ulcer therapy.

3.  Anemia, weight loss, or recurring incapacitating episodes 
of severe symptoms averaging 10 or more days in duration at 
least four times yearly are not shown.


CONCLUSION OF LAW

The criteria for a 20 percent rating for duodenal ulcer are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.41, 4.114, Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

The veteran's service medical records show that he was 
hospitalized and treated for recurrent duodenal ulcer in 
Germany during his second period of active service.  A line 
of duty determination was made.  In a December 1970 RO rating 
decision, service connection was established for duodenal 
ulcer and a noncompensable rating was assigned.  

A September 1995 VA treatment report notes that the veteran 
was taking Tagamet.

In November 1995, the veteran applied for non-service-
connected pension.  He reported private treatment for ulcers 
by a since-deceased doctor in the 1970's and 1980's and by a 
Dr. Fessler from 1993 to 1995.  

Pursuant to the veteran's application for benefits, VA 
evaluated the service-connected ulcer in December 1995.  The 
examination report notes a 30-year history of duodenal ulcer, 
treated with antacids throughout the years and, more 
recently, with Tagamet and Zantac.  According to the veteran, 
these medications worked fine; however, he noted that if the 
medications were not taken, epigastric distress, pain, 
regurgitation, and heartburn would result.  The examiner 
specifically reported that there was no anemia, vomiting or 
hematemesis.  The examiner noted localized pain in the 
epigastric area with an otherwise normal abdomen.  The 
diagnosis was history of duodenal ulcer with possible 
gastroesophageal reflux disease.  A radiology study showed a 
deformed duodenal bulb with a somewhat irritable portion of 
the duodenum but no definite ulcer crater.  The radiology 
diagnostic impressions were duodenal ulcer; no definite ulcer 
crater demonstrable; and, moderate thickening of the gastric 
mucosal folds.

A December 1995 VA treatment report notes chronic ulcer by 
history, but did not give any other details concerning the 
ulcer.  The report also notes that the physician was starting 
the veteran on H. pylori therapy.

In January 1996, Dr. Fessler reported in a letter to the RO 
that he had treated the veteran for back pain, but his letter 
did not mention any ulcer or stomach problem.  

A telephone report dated in early February 1996 indicates 
that the veteran phoned in to the VA medical center that he 
had had a watery diarrhea condition for the previous week 
with at least three bowel movements daily and indicated that 
he had been taking Pepto-Bismol.  

A February 1996 VA treatment report indicates that the 
veteran was put on cimetidine, which caused bloating, and 
that he wanted to try Zantac instead.  The report notes that 
he was having trouble with diarrhea as a consequence of his 
ulcer therapy.  It was decided that his H. pylori therapy 
would be discontinued and that he was to consume at least two 
containers of yogurt daily for two to three days to stem the 
diarrhea.

A February 1996 RO rating decision assigned a 10 percent 
rating for duodenal ulcer effective from November 1995.  The 
rating decision notes mild associated health problems and an 
absence of severe symptoms.

A March 1996 VA outpatient treatment report notes that the 
veteran was having trouble with his medication.  He reported 
that it gave him a lot of gas.  

In April 1996, the veteran reported that he took Tagamet and 
Zantac on a regular basis.  He reported that he was "almost 
vomiting constantly" with these medications and that he felt 
that this "vomiting" was synonymous with "regurgitation."

According to an April 1996 VA outpatient record, the veteran 
reportedly indicated "my ulcers are killing me" and indicated 
that his medication had been changed recently.  He also 
reported increased abdominal pain for the prior week.  The 
examiner found the veteran to be negative for nausea, 
vomiting, or diarrhea.  "Heartburn" was noted, however.  The 
report indicates that the veteran's prescription would be 
changed back to Tagamet.

A December 1996 VA hospitalization report indicates that the 
veteran was admitted for complications of pneumothorax.  
Pertinent to this appeal, the report notes that there was no 
history of vomiting but that there was a history of nausea.  
Blood analysis was performed and hemoglobin, hematocrit and 
platelet count values were reported.  Anemia was not 
mentioned in the hospitalization report.  

A February 1997 VA outpatient treatment report reflects that 
the veteran was on Pepcid and Tagamet.

In July 1997, Dr. Fessler supplied a record of treatment 
spanning several years.  Of note is a December 1992 report 
indicating a history of back and hip injuries stemming from a 
fall in 1991 at which time degenerative changes of the spine 
were also found.  Dr. Fessler indicated that the fall 
probably aggravated a preexisting arthritic condition that he 
was hesitant to treat with antiinflammatories because of the 
veteran's duodenal ulcer.  

A July 1997 VA stomach examination report indicates that the 
veteran complained of heartburn and regurgitation.  The 
examiner noted that there was no vomiting or hematemesis.  
The examiner also noted a history of treatment for 
Helicobacter pylori, which had to be discontinued because of 
diarrhea (Helicobacter pylori is a bacteria that causes 
gastritis and pyloric ulcers.  See Dorland's Illustrated 
Medical Dictionary 739 (28th ed. 1994)).  Occasional diarrhea 
was reportedly still observed.  His current ulcer medications 
consisted of famotide, Pepcid, and sucralfate.  On 
examination, the veteran was reported as well developed and 
well nourished.  The abdomen was soft with no distensions.  
Body weight was steady.  The impression was history of 
duodenal ulcer and gastroesophageal reflux disease.  An upper 
gastrointestinal series was requested.

In August 1997, a barium study showed a normal esophagus and 
stomach.  The report indicates that there was a cloverleaf 
deformity of the duodenal cap consistent with previous ulcer 
disease.  The possibility of a superimposed active ulcer at 
this location could not be excluded.  There was no evidence 
of gastric outlet obstruction.  Endoscopy, or in the 
alternative, continued ulcer therapy and follow-up 
gastrointestinal series was recommended.

In August 1997, the RO received a VA treatment chart showing 
that in November 1995 the veteran weighed 160 pounds and that 
his weight fluctuated very little from month to month.  By 
August 1997, he weighed 171 pounds.

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board will address whether a schedular increase is 
warranted, the applicability of other diagnostic codes, and 
whether the criteria for assignment of an extra-schedular 
evaluation for the duodenal ulcer are met.

As noted in the factual background, the RO has assigned a 10 
percent disability evaluation for duodenal ulcer under 
38 C.F.R. § 4.114, Diagnostic Code 7305 (1998).  Under that 
code, a 10 percent evaluation is warranted for a mild 
duodenal ulcer with recurring symptoms once or twice yearly.  
A 20 percent evaluation requires a moderate duodenal ulcer 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or, with continuous 
moderate manifestations.  A 40 percent evaluation requires a 
moderately severe duodenal ulcer with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss, productive of definite impairment of health.  In 
addition, 38 C.F.R. § 4.114 also states that a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  

The medical evidence indicates that the veteran's duodenal 
ulcer is manifested primarily by the need for continuous 
ulcer therapy.  The medical evidence also documents the 
veteran's reports of problems with regurgitation, heartburn, 
and occasional nausea and diarrhea.  Interference in the 
treatment of arthritis has also been attributed to the 
service-connected duodenal ulcer.  Although the evidence does 
not demonstrate anemia, weight loss, or recurring 
incapacitating episodes of severe symptoms averaging 10 or 
more days in duration at least four times yearly, the Board 
finds that it does demonstrate moderate manifestations that 
have been continuous over the recent years and that these 
manifestations certainly exceed the impairment contemplated 
in the "mild" category.  For these reasons, the Board finds 
that the symptoms of service-connected duodenal ulcer 
approximate the criteria for a "moderate" disability rating 
but do not meet the criteria for the next higher (40 percent) 
disability rating.  It follows then that the criteria for a 
60 percent rating, the highest rating offered for duodenal 
ulcer, have not been met.  

Inasmuch as duodenal ulcer is specifically listed in the 
Ratings Schedule and no other listed condition offering 
higher disability ratings is shown, the claim cannot be 
considered under any other analogous condition.  Also, the 
Board notes that possible gastroesophageal reflux disease is 
mentioned in the claims file; however, recent medical 
evidence indicates that the esophagus and stomach are 
essentially normal.  In any event, the claims file does not 
reflect service connection for gastroesophageal reflux 
disease and thus the condition cannot be considered in this 
appeal.

The above decision is based upon consideration of applicable 
provisions of the rating schedule.  Additionally, however, 
there is no showing that the veteran's duodenal ulcer 
reflects so exceptional or so unusual a disability picture so 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability is not shown to have markedly interfered with 
employment beyond that contemplated in the assigned ratings.  
In the absence of evidence of such factors as those noted 
above, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent evaluation for duodenal ulcer is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 6 -


